Case 3:21-cv-00806-FLW-LHG Document 24-3 Filed 03/11/21 Page 1 of 3 PageID: 566




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



  NOVO NORDISK INC., et.al.,

                     Plaintiffs,                   Civil Action No. 3:21-cv-00806-FLW-LHG

                        –v–

  UNITED STATES DEPARTMENT OF                          CERTIFICATION OF CASEY
  HEALTH AND HUMAN SERVICES, et al.,               TROMBLEY-SHAPIRO JONAS, ESQ. IN
                                                     SUPPORT OF APPLICATION FOR
                                                             ADMISSION
                    Defendants.                             PRO HAC VICE


        I, Casey Trombley-Shapiro Jonas, hereby certify and declare the following:

        1.      I am an attorney at the law firm of Zuckerman Spaeder LLP, located at 1800 M

 Street, NW, Suite 1800, Washington, D.C. 20036; Telephone (202) 778-1800; Fax: (202) 822-

 3106; and Email: cjonas@zuckerman.com. I submit this certification in support of my application

 for admission pro hac vice in accordance with Local Civil Rule 101.1(c) for Intervenors American

 Hospital Association, 340B Health, America’s Essential Hospitals, Association of American

 Medical Colleges, National Association of Children’s Hospitals d/b/a Children’s Hospital

 Association, and American Society of Health-System Pharmacists in the above-referenced matter.

        2.      I received a J.D. degree from the University of Virginia School of Law in 2017. I

 am a member in good standing of the Bar of Virginia, since my admission in 2020.

        3.      I am also admitted to practice before the following federal courts (the admission

 year is noted in parentheses): the United States Court of Appeals for the Federal Circuit (2020),

 and the United States District Court for the District of Columbia (2019).

        4.      The names and addresses of the offices maintaining the rolls of the members of the

 bars in those jurisdictions are as follows:
Case 3:21-cv-00806-FLW-LHG Document 24-3 Filed 03/11/21 Page 2 of 3 PageID: 567




           Virginia State Bar                      The Virginia State Bar
                                                   111 East Main Street, Suite 700
                                                   Richmond, VA 23219

           United States Court of Appeals          Clerk’s Office
           for the Federal Circuit                 7171 Madison Place, NW
                                                   Washington, DC 20439

           United States District Court            333 Constitution Avenue, NW
           for the District of Columbia            Room 1222
                                                   Washington, DC 20001


           5.     I am a member in good standing of all bars to which I am admitted. No disciplinary

 proceedings are pending against me in any jurisdiction, and I have never been subject to discipline

 in any jurisdiction.

           6.     I will be associated in this matter with counsel of record, James W. Boyan III,

 counsel at Pashman Stein Walder Hayden, P.C., who is a member in good standing of the Bar of

 the State of New Jersey and the Bar of the United States District Court for the District of New

 Jersey.

           7.     I agree to pay all fees that are required to be paid by this Court and the State of New

 Jersey in connection with my admission pro hac vice.

           8.     I acknowledge that upon my admission pro hac vice, I am within the disciplinary

 jurisdiction of this Court.

           9.     I respectfully request that the Court grant my admission pro hac vice in this matter.



           I certify under penalty of perjury that the foregoing is true and correct.



 Dated: March 10, 2021
                                                  Casey Trombley-Shapiro Jonas



                                                     2
Case 3:21-cv-00806-FLW-LHG Document 24-3 Filed 03/11/21 Page 3 of 3 PageID: 568




                Supreme @sutt of Etrgtnts
                                      AT RICHMOND


                                    {.tttttttste


          I, Douglas B, Robelen, Clerk of the Supreme Court of Virginia,

    do hereby   certiff that

                        Cassandra Trombley-Shapiro Jonas

    was admitted to practice as an attorney and counsellor at the bar of this Court on

    February 28,2020.

          I further certiff that so far   as   therecords of this office are

    concerned, Cassandra Trombley-shapiro Jonas is a member of the bar of this

    Court in good standing.




                                                   Witrtegg my hand and seal of said Court
                                                    This lst day of March
                                                    A.D.202r

                                                    By:
                                                                                    C
